Exhibit 10.69

SEVERANCE AGREEMENT

AND RELEASE OF ALL CLAIMS

This Severance Agreement and Release of All Claims (“Agreement”) is made and
entered into by and between Giannella Alvarez (“Executive”) and Del Monte
Corporation (the “Company”) (together, the “Parties”).

R E C I T A L S

WHEREAS, Executive is employed by the Company as its Executive Vice President,
Pet Business Unit; and

WHEREAS, Executive and the Company have mutually decided and agreed to terminate
their employment relationship amicably and to resolve, fully and finally, all
matters relating to such termination and employment relationship prior to
Executive’s departure from the Company.

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants,
agreements and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties intending to be legally bound, hereby agree as follows:

A G R E E M E N T

1.          EXECUTIVE’S TERMINATION.   Pursuant to this Agreement, Executive
shall be terminated from each and every position Executive holds as an officer
and employee of the Company effective February 3, 2014 (“the Termination Date”).
The Company shall pay Executive any accrued, but unpaid base salary, vacation
pay, floating holidays and unpaid business expense reimbursements due Executive
as of the Termination Date, less all applicable federal, state or local taxes
and other normal payroll deductions.

2.          SEVERANCE BENEFITS.   In consideration of and subject to Executive’s
release of claims and Executive’s other covenants and agreements contained
herein, provided that Executive has not exercised any revocation rights as set
forth in Paragraph 9 below, the Company shall provide Executive with those
severance payments and benefits described in Article 3 (not in relation to a
Change in Control) of the Del Monte Corporation Executive Severance Plan within
sixty days after the Termination Date, as applicable. The Plan provides for a
lump sum payment equal to a 1.5x multiple of your base salary and target AIP
bonus for F’14. You are also eligible under the Severance Plan to receive a
payment in respect of the F14 AIP. This payment is calculated as 75% of your
eligible compensation under the AIP Plan paid during the fiscal year (“Target”),
further adjusted for actual Company performance (with such corporate performance
multiplier to be capped at 100%). However, as an accommodation to you, if the
performance adjustment multiplier is determined to be less than 2/3, we will
make an additional cash payment in the amount determined by multiplying Target
by the difference between 2/3 and the actual performance adjustment multiplier.
Such payment(s) in respect of



--------------------------------------------------------------------------------

F14 AIP will be made no later than 2.5 months following the end of the F14
fiscal year. In addition, per Section 3.2(a) of the Severance Plan, Executive
(and eligible dependents currently enrolled for so long as they remain eligible
for coverage), shall continue in the Company’s health and welfare benefits
(other than disability) starting the day after her Termination Date until the
earlier of (i) the expiration of eighteen (18) months or (ii) such time as
Executive is covered by comparable programs of a subsequent employer. In the
event of Executive’s death, the unpaid balance of the monies due to her under
the Severance Agreement will be paid to her estate.

3.          STOCK OPTIONS / RESTRICTED STOCK.   Any outstanding stock options to
purchase shares of common stock of Blue Acquisition Group, Inc. (“Blue”) held by
Executive shall be treated according to the terms of the Blue Acquisition Group,
Inc. 2011 Stock Incentive Plan, the applicable Stock Option Agreement, and the
Management Stockholders’ Agreement, and any amendments thereto. A pro rata
portion of the current tranche of your time-based options (i.e., the tranche
that was otherwise scheduled to vest on March 8, 2014) will vest based on your
Termination Date in accordance with the terms of Section 3.1(b)(ii) of your
Stock Option Agreement.

4.          RETIREMENT, SAVINGS, DEFERRED COMPENSATION.   Effective as of
Executive’s Termination Date, Executive shall cease to participate in any
Company sponsored retirement plans. Any distribution of benefits to Executive
pursuant to Executive’s participation in any retirement, pension, savings, or
deferred compensation plan sponsored by the Company shall be subject to the
terms and conditions of the applicable plans.

5.          OUTPLACEMENT.   The Company will provide you with executive-level
outplacement services at the Company’s expense with a provider to be selected by
Executive with the reasonable consent of the Company for a period of up to 12
months, not to exceed $25,000.

6.          RELOCATION.   To the extent not paid by your new employer, the
Company will reimburse you for actual relocation expenses (subject to reasonable
documentation) up to a maximum of $45,000 in expenses incurred within twelve
months of the Termination Date. You agree to provide the Company with notice of
your new employment and the agreement of your new employer to pay relocation
expenses.

7.          PAYMENT OF REMAINDER OF LEASE TERM.   The Company agrees to pay for
the remainder of your lease term, in the amount of $8,500.00 per month,
following your termination for the months of February through June 2014, in an
amount not to exceed $42,500.

8.          PHONE.   Effective February 3, 2014, the Company shall reasonably
cooperate to facilitate the transfer of her personal phone number (404-457-9220)
and iPhone, both of which she brought with her to the Company, transferred back
to her name, along with the transfer of all of her personal contact information
and personal contents from her iPhone.

9.          COMMUNICATIONS.   The Company will share with you the wording of the
Company’s announcement of your departure. The Company will receive your
reasonable input, but the final form of any Company communication shall be
subject to the Company’s full discretion and will be consistent with the
mutually agreed announcement appended hereto as Attachment I.

 

2



--------------------------------------------------------------------------------

10.          RELEASE AND WAIVER.   In consideration for your receipt of the
benefits set forth herein, you hereby forever waive and release any claims and
rights you may have against the Company and its predecessors, affiliates,
successors and assigns, as well as each of their respective past and present
officers, directors, employees, agents, attorneys and shareholders
(collectively, the “Released Parties”), from any and all claims, charges,
complaints, liens, demands, causes of action, obligations, damages and
liabilities, known and unknown, suspected or unsuspected, that you had, now
have, or hereinafter claim to have against the Released Parties, which arise
from or are in connection with your employment or the termination of your
employment or which arise from or are in connection with any employment action
taken, or not taken, affecting your employment with the Company, and based on
any other conduct occurring prior to your signing this Release.

This Release includes, but is not limited to, any claims or actions arising
under Title VII of the Federal Civil Rights Act, the Rehabilitation Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), the Americans With Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act, the Worker Adjustment And Retraining Notification
Act, the Employee Retirement Income Security Act, the California Fair Employment
and Housing Act, all State and Federal civil rights laws, all State and Federal
wage and hour laws, all as amended, public policy, contract (whether oral or
written, express or implied) or tort law, as well as any other federal, state or
local constitution, statute or common law right and claims for compensation,
wages or benefits, except as set forth below, whether any such right or claim is
known or unknown, actual or potential, statutory or non-statutory. Such release
and waiver does not include any rights or claims you might have to workers’
compensation benefits under the workers’ compensation laws or based on conduct
which occurs subsequent to your executing this Release. Nothing in this Release
shall be construed as prohibiting you from filing a charge or complaint,
including a challenge to the validity of this Release, with the Equal Employment
Opportunity Commission (“EEOC”) or other government agency or participating in
any investigation or proceeding conducted by the EEOC or other government
agency. This Release shall not be construed in any manner to waive any rights or
benefits that may not be waived pursuant to applicable law.

You further agree that you shall not accept any award, damages, recovery or
settlement from any proceeding brought by you or on your behalf pertaining to
your employment with the Company, or your separation.

By this Release, you hereby expressly waive all rights afforded by Section 1542
of the Civil Code of the State of California (“Section 1542”) with respect to
the Released Parties. Section 1542 states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

3



--------------------------------------------------------------------------------

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, you understand and agree that this
Release is intended to include all claims, if any, which you may have and which
you do not now know or suspect to exist in your favor against the Released
Parties, and this Release extinguishes those claims. This Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, the right to indemnification under California Labor Code
Section 2802, nor your rights to (i) indemnification under the laws of the State
of Delaware, and the Corporation’s Certificate of Incorporation and Bylaws and
under any insurance maintained by the Company for your benefit, (ii) employee
benefits under an plan or program maintained by the Company in which you
participated and are vested in and due a benefit (excluding for the avoidance of
doubt any severance benefits under any Company severance plan or policy), or
(iii) your rights to enforce the terms of this Agreement.

By agreeing to the terms set forth in this Release, you understand and agree
that you (1) have had at least twenty-one (21) days within which to consider
this Release before signing this Release; (2) have carefully read and fully
understand all of the provisions of this Release; (3) are, through this Release,
releasing the Released Parties, from any and all claims, including but not
limited, any right or claim you may have under the ADEA against one or any of
them; (4) are knowingly and voluntarily agreeing to all of the terms set forth
in this Release; (5) are knowingly and voluntarily intending to be legally bound
by the provisions set forth herein; (6) were advised and hereby are advised in
writing to consider the terms of this Release and consult with an attorney of
your choice prior to agreeing to the terms set forth herein; (7) have been given
a full seven (7) days following your signing of this Release to revoke it and
have been and hereby are advised in writing that this Release shall not become
effective or enforceable until the seven (7)-day revocation period has expired;
(8) understand that rights and claims under the ADEA that may arise after the
date this Release is signed by you are not being waived; and (9) acknowledge
that the consideration given for this Release is in addition to anything of
value to which you are already entitled.

11.          CONTINUING OBLIGATIONS.   Executive hereby acknowledges and affirms
that she will continue to comply with all legal obligations with respect to
Company intellectual property and confidential information, which will survive
the termination of Executive’s employment.

12.          NON-DISPARAGEMENT.   Executive shall not, at any time, make,
directly or indirectly, any oral or written, public or private statements that
are disparaging of the Company or any of its subsidiaries, affiliates,
successors, assigns, including any of their present or former officers,
directors, agents, or employees. Nor shall Executive make any oral or written,
public or private statements that disparage or otherwise constitute trade libel
of the Company’s or its subsidiaries’, affiliates’, successors’ or assigns’
products or services. The Company agrees to communicate to its executives and
Board members the Company’s policy that such executives and Board members shall
not make any public or private statements that are disparaging of Executive or
Executive’s performance at the Company.

 

4



--------------------------------------------------------------------------------

13.          CONFIDENTIAL AGREEMENT.   Executive agrees that Executive shall
keep the facts, terms and amounts set forth in this Agreement confidential.
Executive further agrees that Executive will not disclose any information
concerning this Agreement to any person or entity without the express written
consent of the Company or its successors and assigns; provided that, Executive
may make such disclosures as necessary to Executive’s legal, financial and tax
advisors and Executive’s spouse, if such persons also agree to keep the terms
and conditions of the Agreement confidential; provided further that, Executive
may disclose the terms and conditions of the Agreement to the extent required by
law and as legally necessary to enforce the terms of this Agreement.

14.          NON-SOLICITATION.   In consideration of the benefits described in
Paragraphs 2 through 7 above, Executive agrees that for a period of two
(2) years after the Termination Date, Executive shall not, directly or
indirectly, solicit any employee of the Company or any existing or future
affiliate to leave his or her employment or knowingly induce or attempt to
induce any such employee to terminate or breach his or her employment agreement
with the Company or any existing or future affiliate, either on Executive’s own
account or for the benefit of any company, limited liability company,
partnership, joint venture or other entity or person.

15.          NON-INTERFERENCE.   Executive agrees that Executive shall not at
any time use the Company’s confidential or trade secret information to either
directly or indirectly solicit, cause in any part, or knowingly encourage any
current or future customer of or supplier to the Company or any existing or
future affiliate to modify the business relationship, or cease doing business in
whole or in part, with the Company or any existing or future affiliate, either
on Executive’s own account or for the benefit of any company, limited liability
company, partnership, joint venture or other entity or person.

16.          COOPERATION.   From the date hereof through the third anniversary
thereof, Executive agrees to cooperate fully with the Company and its affiliates
(a) in response to reasonable requests for information by the Company about the
business of the Company affiliates or Executive’s involvement and participation
therein, (b) in connection with the defense or prosecution of any claims or
actions against or on behalf of the Company or its Affiliates that relate to
events or occurrences that transpired while Executive was employed by the
Company; and (c) in connection with any investigation or review by any federal,
state or local regulatory or self-governing authority to the extent that any
such investigation relates to occurrences that transpired while Executive was
employed by the Company. Executive’s full cooperation shall include, but not be
limited to, being available to meet and speak with officers or employees of the
Company and/or its counsel at reasonable times and locations, executing
documents, appearing at the Company’s request as a witness at depositions,
trials or other proceedings without the necessity of a subpoena, and taking such
other actions as may reasonably be requested by the Company to effectuate the
foregoing. In requesting such services, the

 

5

 

                                     

Executive’s Initials



--------------------------------------------------------------------------------

Company shall exercise reasonable efforts to schedule any assistance requested
so as to not unreasonably disrupt Executive’s business and personal affairs. The
Company shall promptly reimburse Executive, upon receipt of reasonable
documentation, for all out-of-pocket expenses reasonably and necessarily
incurred by Executive for the purpose of providing any cooperation required
under this section. In compensation for Executive’s services pursuant to this
section, Executive shall receive a consulting fee at the rate of $262 per hour,
up to a maximum per diem in the amount of $2,100.

17.          REMEDIES.   In the event Executive materially violates the terms
and conditions of this Agreement, the Company may elect, in its sole and
absolute discretion, upon ten (10) days’ notice to Executive, to terminate the
payment of any benefits provided under this Agreement to Executive. It is
further understood and agreed that if, at any time, a violation of any term or
condition of this Agreement is asserted by any party hereto, that party shall
have the right to seek specific performance of that term or condition and/or any
other necessary and proper relief, including, but not limited to damages,
injunctive relief and/or recoupment of the benefits granted under this Agreement
from any court of competent jurisdiction.

18.          REPRESENTATIONS.   Executive makes the following representations,
each of which is an important consideration to the Company’s willingness to
enter into this Agreement with Executive:

a.          Executive acknowledges and represents that the Company is not
entering into this Agreement because it believes that Executive has any
cognizable legal claim against the Released Parties. Executive agrees that the
purpose of this Agreement is to provide Executive with further assistance in the
transition of Executive’s employment status, while at the same time protecting
the Released Parties from the expense and disruption which are often incurred in
defending against even a groundless lawsuit. If Executive elects not to sign
this Agreement, the fact that this Agreement was offered in the first place will
not be understood as an indication that the Released Parties believed Executive
was discriminated against or treated unlawfully in any respect.

b.          Executive represents that Executive has not filed any claim, charge,
grievance, complaint, or action in or with any federal, state, or local court or
administrative agency or before any other tribunal against the Released Parties.

c.          Executive represents that Executive does not have any basis for a
claim for benefits under FMLA and Executive’s rights under FMLA have not been
violated by the Company.

d.          Executive acknowledges and agrees that the benefits provided under
Paragraphs 2 through 7 above constitute consideration beyond that which, but for
the release and covenants set forth in this Agreement, the Company otherwise
would not be obligated to provide, nor would Executive otherwise be entitled to
receive.

 

6

 

                                     

Executive’s Initials



--------------------------------------------------------------------------------

e.          Executive acknowledges and agrees that except for Executive’s
(i) accrued, but unpaid base salary, vacation pay, floating holidays and
unreimbursed business expenses through the Termination Date, and
(ii) consideration set forth in Paragraphs 2 through 7, Executive shall not be
entitled to receive any other compensation or benefits of any sort from the
Company including, without limitation, salary, bonuses, stock (except as
provided in Paragraph 3 above), holiday pay, sick leave, short-term or long-term
disability benefits, health care continuation coverage (except as provided under
federal or state law), retirement (except as provided in Paragraph 4 above),
insurance, benefits otherwise payable under any of the Company’s severance
plans, programs or policies, tax reimbursement, or any other form of
compensation or benefits from the Released Parties at any time.

f.          Executive represents and warrants that Executive has returned to the
Company all documents, data, records, keys, credit cards, identification badges,
proprietary or confidential information and other physical or electronic
property that came into Executive’s possession during Executive’s employment,
whether acquired from the Company or from any other source.

g.          Executive acknowledges that, prior to signing this Agreement,
Executive read and understood each and every provision in this Agreement and
that Executive had the opportunity to consult with an attorney regarding the
effect of each and every provision of this Agreement. Executive further
acknowledges that Executive knowingly and voluntarily entered into this
Agreement with complete understanding of all relevant facts, and that Executive
was neither fraudulently induced nor coerced to enter into this Agreement.

h.          Executive acknowledges and agrees that Executive will not apply for
employment with the Company in the future and that the Company may reject for
this, or any other reason, any future employment application made by Executive.

19.          SEVERABILITY.   Should any provision of this Agreement be declared
or determined by any court of competent jurisdiction to be wholly or partially
illegal, invalid, or unenforceable, it is specifically hereby agreed that the
legality, validity, and enforceability of the remaining parts, terms, or
provisions of this Agreement shall not in any way be affected thereby; rather,
said illegal, invalid, or unenforceable part, term, or provision, invalidity, or
unenforceability of any part, term or provision of this Agreement by a
particular court affect the legality, validity or enforceability of any of the
terms or provisions of this Agreement in any other jurisdictions, it being
intended that all rights and obligations of the Parties hereunder shall be
enforceable to the fullest extent permitted by law.

 

7

 

                                     

Executive’s Initials



--------------------------------------------------------------------------------

20.          THIRD-PARTY BENEFICIARIES.   This Agreement is solely for the
benefit of Executive and the Released Parties and shall not inure to the benefit
of any other third parties.

21.          NO WAIVERS; AMENDMENTS.   The failure of either party to this
Agreement to enforce any of its terms, provisions or covenants shall not be
construed as a waiver of the same or of the right of such party to enforce the
same except for Executive’s failure to revoke this Agreement within seven
(7) days of its execution as set forth in Paragraph 9 above. Waiver by the
Company of any breach or default by Executive of any term, provision or covenant
of this Agreement shall not operate as a waiver of any other breach or default
by Executive. This Agreement may not be amended or modified other than by a
written instrument signed by the Company and Executive.

22.          DESCRIPTIVE HEADINGS.   The Paragraph headings contained herein are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

23.          COUNTERPARTS.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

24.          GOVERNING LAW.   This Agreement and all rights, duties and remedies
hereunder shall be governed by and construed and enforced in accordance with the
laws of the State of California, without reference to its choice of law rules.

25.          ENTIRE AGREEMENT.   This Agreement sets forth the entire agreement
and understanding of the Parties relating to the subject matter hereof and
merges and supersedes all prior discussions, agreements and understandings of
every kind and nature between the Parties hereto and neither party shall be
bound by any term or condition other than as expressly set forth in this
Agreement.

[Remainder of page intentionally left blank; Signatures on following page.]

 

8

 

                                     

Executive’s Initials



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below:

EXECUTIVE

 

By:  

/s/ Giannella Alvarez

    Dated:   Dec. 16, 2013                    Giannella Alvarez     DEL MONTE
CORPORATION     By:  

/s/ Asad Husain

    Dated:   Dec. 16, 2013                    Asad Husain            Executive
Vice President,            Chief Human Resources Officer    

 

9